Case 1:20-cv-03188-SEB-TAB Document 1 Filed 12/14/20 Page 1 of 7 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

JUAN QUEVEDO,                                  )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      ) CAUSE NO: 1:20-cv-3188
                                               )
LER TECHFORCE, LLC                             )
f/k/a LHP SOFTWARE, LLC,                       )
                                               )
               Defendant.                      )


                     COMPLAINT AND DEMAND FOR JURY TRIAL


       1.      Plaintiff, Juan Quevedo (“Plaintiff”), brings this lawsuit against Defendant, LER

TechForce, LLC f/k/a LHP Software LLC (“Defendant”), pursuant to the Americans with

Disabilities Act Amendment Act ("ADAAA"), 42 U.S.C. § 12101 et seq., and Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, as amended.

                                             PARTIES

       2.      Plaintiff is a resident of the State of Indiana, who at all times relevant to this

action resided within the geographical boundaries of the Southern District of Indiana.

       3.      Defendant is a for-profit corporation engaging in business within the geographical

boundaries of the Southern District of Indiana.

                                 JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331; 28 U.S.C. § 1343; 28

U.S.C. § 1367(a); 42 U.S.C. § 1988; and 42 U.S.C. § 2000e-5(f)(3).
Case 1:20-cv-03188-SEB-TAB Document 1 Filed 12/14/20 Page 2 of 7 PageID #: 2




       5.      Plaintiff was an “employee” of Defendant within the meaning of 42 U.S.C. §

12111(4) and 42 U.S.C. § 2000e(f).

       6.      Defendant is an "employer" within the meaning of 42 U.S.C. § 12111(5) and 42

U.S.C. § 2000e(b).

       7.      Plaintiff satisfied his obligations to exhaust administrative remedies, having

timely filed a Charge of Discrimination with the Equal Employment Opportunity Commission

(“EEOC”). Plaintiff received his right-to-sue notice from the EEOC and now timely files this

lawsuit.

       8.      All facts, events, and transactions giving rise to this lawsuit occurred within the

geographic environs of the Southern District of Indiana; thus, venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                  FACTUAL ALLEGATIONS

       9.      Plaintiff began working for LHP Tech Top Realty in 2014. A shareholder of Tech

Top is also a share holder of Defendant, and the two organizations operate out of the same

facilities in Columbus, Indiana. On March 13, 2018, Plaintiff was transferred to LHP Software,

LLC as a facilities manager. At some point following this date, LHP Software, LLC was

reorganized into LER TechForce, LLC.

       10.     Throughout his employment with Defendant, Plaintiff met or exceeded all of

Defendant’s legitimate employment expectations.

       11.     At all times relevant to this Complaint, Plaintiff reported to either Mike Verkamp

(“Verkamp”) , Debrah O’Connel (“O’Connel) or Ryan Kreigh (“Kreigh”).

       12.     Plaintiff is Hispanic and of Mexican decent.


                                                 2
Case 1:20-cv-03188-SEB-TAB Document 1 Filed 12/14/20 Page 3 of 7 PageID #: 3




        13.     In 2018, Plaintiff suffered a heart attack. As a result, and due to lasting impacts of

the heart attack on plaintiff’s ability to engage in day to day tasks, Plaintiff is a qualified

individual with a disability and/or has a record of a disability, and/or is perceived by Defendant

to have a disability.

        14.     Plaintiff informed Verkamp that he needed work restrictions related to easing

back into physical labor. Verkamp agreed to these restrictions. Plaintiff’s conversations with

Verkamp regarding his heart attack and continued disability constitute a request for a reasonable

accommodation and statutorily protected activity. As a result of this conversation, Defendant was

aware of Plaintiff’s disability.

        15.     O’Connell and Kreigh created a hostile work environment for Plaintiff because of

his race/national origin/ethnicity and because of his disability. O’Connell consistently harassed

Plaintiff regarding issues that were outside the scope of his employment. Plaintiff would convey

to O’Connell that he either could not address the issue because it was outside the scope of his

authority (such as the poor hygiene of employees at a given facility) or because he had been told

by the finance department that he could not perform a given task to due unavailable funds.

        16.     In response, O’Connell would ignore Plaintiff’s explanation. At the same time,

Plaintiff’s nominal supervisor, Kreigh, consistently ignored emails and texts from Plaintiff

wherein Plaintiff was seeking assistance in clarifying what his expectations were.

        17.     At no point in time was Plaintiff issued any discipline during his employment

with Defendant.

        18.     Similarly situated non Hispanic employees and or employees who were not

disabled received more favorable treatment from Respondent. For instance, Caucasian


                                                   3
Case 1:20-cv-03188-SEB-TAB Document 1 Filed 12/14/20 Page 4 of 7 PageID #: 4




department heads were not subjected to overbearing and contradictory micro-management such

as Plaintiff received from O’Connell. Additionally, Caucasian department heads were not

ignored by their supervisors as Plaintiff was ignored by Kreigh.

        19.    In March 2020, Kreigh asked Plaintiff to attend a meeting with O’Connell,

ostensibly to work through any confusion that had arisen. Instead, Plaintiff was summarily

terminated. Plaintiff had no progressive discipline nor even warnings regarding his work

performance.

        20.    O’Connell, as head of the HR department, and who is white and not disabled,

received more favorable treatment than Plaintiff, who was also a department head. One example

of preferential treatment is that Plaintiff was allegedly terminated in part because of the way he

interacted with O’Connell, yet at a minimum, O’Connell was dismissive and condescending to

Plaintiff, yet was not disciplined or terminated.

        21.    Defendant terminated Plaintiff because of his race/ethnicity and because of his

disability.

        22.    All other reasons proffered by the Defendant for its unlawful actions are pretext.

        23.    Plaintiff has suffered damages as a result of Defendant’s unlawful conduct.

                                             COUNT I

                               DISABILITY DISCRIMINATION

        24.    Plaintiff hereby incorporates paragraphs 1-23 of his Complaint, as if the same

were set forth at length herein.

        25.    Defendant subjected Plaintiff to disparate treatment because of his disability

and/or because it perceived Plaintiff to have a disability and/or because Plaintiff has a record of


                                                    4
Case 1:20-cv-03188-SEB-TAB Document 1 Filed 12/14/20 Page 5 of 7 PageID #: 5




disability.

        26.     Defendant terminated Plaintiff because of his disability, because it perceived

Plaintiff to have a disability, and/or because Plaintiff has a record of disability.

        27.     Defendant's actions were intentional, willful, and in reckless disregard of

Plaintiff’s rights as protected by the ADA.

        28.     Plaintiff has been harmed as a result of Defendant's unlawful actions.

                                              COUNT II

                            RACE/ETHNICITY DISCRIMINATION

        29.     Plaintiff hereby incorporates paragraphs 1-28 of his Complaint.

        30.     Defendant took adverse employment actions against Plaintiff and subjected him to

disparate policy and procedures because of his race/ethnicity.

        31.     Defendant terminated Plaintiff because of his race/ethnicity.

        32.     Defendant’s unlawful actions were intentional, willful, and done in reckless

disregard of Plaintiff’s rights as protected by Title VII.

        33.     Plaintiff has been injured as a result of Defendant’s unlawful actions.



                                        REQUESTED RELIEF

        WHEREFORE, Plaintiff Juan Quevedo, by counsel, respectfully requests that this

Court find for him and order that:

        1.      Defendant reinstate Plaintiff or, in lieu of reinstatement, pay front pay and

benefits to Plaintiff;

        2.      Defendant pay lost wages and benefits to Plaintiff;


                                                   5
Case 1:20-cv-03188-SEB-TAB Document 1 Filed 12/14/20 Page 6 of 7 PageID #: 6




     3.    Defendant pay liquidated damages to Plaintiff in the amount of two (2) times the

           amount of back pay owed to Plaintiff;

     4.    Defendant pay compensatory and punitive damages to Plaintiff;

     5.    Defendant pay pre- and post-judgment interest to Plaintiff;

     6.    Defendant pay Plaintiff’s attorneys’ fees and costs incurred in litigating this

           action; and

     7.    Defendant pay to Plaintiff any and all other legal and/or equitable damages that

           this Court determines appropriate and just to grant.



                                          Respectfully submitted,


                                          John H. Haskin (7576-49)
                                          Keenan D. Wilson (32195-49)
                                          JOHN H. HASKIN & ASSOCIATES
                                          255 North Alabama Street, 2nd Floor
                                          Indianapolis, Indiana 46204
                                          (317) 955-9500
                                          (317) 955-2570 fax
                                          jhaskin@jhaskinlaw.com
                                          kwilson@jhaskinlaw.com




                                             6
Case 1:20-cv-03188-SEB-TAB Document 1 Filed 12/14/20 Page 7 of 7 PageID #: 7




                                DEMAND FOR JURY TRIAL

       The Plaintiff, Juan Quevedo, by counsel, respectfully requests a jury trial as to all issues

deemed so triable.


                                              John H. Haskin (7576-49)
                                              Keenan D. Wilson (32195-49)
                                              JOHN H. HASKIN & ASSOCIATES
                                              255 North Alabama Street, 2nd Floor
                                              Indianapolis, Indiana 46204
                                              (317) 955-9500
                                              (317) 955-2570 fax
                                              jhaskin@jhaskinlaw.com
                                              kwilson@jhaskinlaw.com




                                                 7
